       Case 2:20-cv-02289-SMB Document 1 Filed 11/25/20 Page 1 of 5




 1 Monica M. Ryden (State Bar No. 023986)
   JACKSON LEWIS P.C.
 2 2111 East Highland Avenue, Suite B-250
 3 Phoenix, AZ 85016
   Telephone: (602) 714-7044
 4 Facsimile: (602) 714-7045
   monica.ryden@jacksonlewis.com
 5
   Attorneys for Defendants
 6
 7                          UNITED STATES DISTRICT COURT

 8                                   DISTRICT OF ARIZONA
 9
     Peter Strojnik,                                Case No.:
10
                   Plaintiff,
11                                                      NOTICE OF REMOVAL
            v.
12
13   W2005 New Century Hotel Portfolio,
     L.P. dba Hampton Inn By Hilton Phoenix
14   / Chandler; Hilton Worldwide Holdings
     Inc.,
15
16                Defendants.

17
18          Pursuant to 28 U.S.C. §§ 1331, 1332, 1367, 1441, and 1446, and LRCiv 3.6,
19 Defendants W2005 New Century Hotel Portfolio, L.P. dba Hampton Inn By Hilton
20 Phoenix/Chandler (“W2005”) and Hilton Worldwide Holdings Inc. (“Hilton”)
21 (collectively “Defendants”) file this Notice of Removal for the following reasons:
22          1.    A civil action has been commenced and is now pending in the Superior
23 Court of the State of Arizona in and for the County of Maricopa, Case No. CV2020-
24 055501, with the above caption.
25          2.    Pursuant to Local Rule 3.6, the following documents are attached as
26 Exhibits A - G and constitute a complete copy of the file in the Arizona Superior
27 Court:
28                a. Court Docket (Exhibit A)

                                                1
       Case 2:20-cv-02289-SMB Document 1 Filed 11/25/20 Page 2 of 5




 1
                  b. Summons as to each defendant (Exhibit B);
 2
                  c. Complaint (Exhibit C);
 3
                  d. Certificate of Compulsory Arbitration (Exhibit D);
 4
                  e. Civil Cover Sheet (Exhibit E);
 5
                  f. Affidavit of Service of Process as to W2005 New Century Hotel
 6
                      Portfolio LP (Exhibit F)
 7
                  g. Affidavit of Service of Process as to Hilton Worldwide Holding Inc.
 8
                      (Exhibit G).
 9
             3.   Pursuant to LRCiv 3.6, the undersigned counsel for Defendants verify
10
     that, to the best of her knowledge and belief, the documents attached as Exhibits A – G
11
     to this Notice of Removal are true and complete copies of all pleadings and other
12
     documents filed in the state court proceeding.
13
             4.   Defendant W2005 received service of a copy of the Summons, Complaint
14
     containing a Jury Demand, and Certificate of Compulsory Arbitration on October 28,
15
     2020.
16
             5.   Defendant Hilton received a copy of the Summons and Complaint on
17
     October 30, 2020. However, it has not been properly served with process.
18
             6.   This Notice is being filed within thirty (30) days of Defendants’ receipt of
19
     service of the Summons and Complaint. Thus, this notice is timely filed under 28
20
     U.S.C. § 1446(b).
21
             7.   Contemporaneously with this filing, Defendants are also filing a Notice of
22
     Filing of Notice of Removal with the Clerk of the Superior Court of the State of
23
     Arizona, in the County of Maricopa. Defendants have on this date given written notice
24
     of this filing to the Plaintiff pursuant to 28 U.S.C. § 1446 and Local Rule 3.6, attached
25
26 as Exhibit H.
27       8.      This is a civil action over which this Court has original jurisdiction under

28 28 U.S.C. § 1331, and which is removable to this Court pursuant to the provisions of 28

                                                 2
       Case 2:20-cv-02289-SMB Document 1 Filed 11/25/20 Page 3 of 5




1
     U.S.C. §§ 1441(a) – (c) based on federal question jurisdiction.           Federal question
2
     jurisdiction exists because Plaintiff alleges violations of federal law. Specifically, the
3
     first cause of action asserted in Plaintiff’s Complaint alleges violations of The
4
     Americans with Disabilities Act of 1990, 42 U.S.C. § 12101 et seq. (“ADA”).
5
     Accordingly, this case is a civil action arising under the laws of the United States that is
6
     subject to removal.
7
            9.     Under 28 U.S.C. § 1367, this Court also has supplemental jurisdiction
8
     over Plaintiff’s sate law claims. Specifically, the second through eighth cause of action
9
     asserted in Plaintiff’s Complaint arise under state law. These seven causes of action are
10
     so related to the asserted cause of action arising under federal law, that they form part
11
     of the same case or controversy:
12
                   a. Plaintiff bases his second cause of action (negligence and negligence
13
                       per se) on the alleged failure to remove ADA accessibility barriers.
14
                   b. Plaintiff bases his third cause of action (negligent misrepresentation)
15
                       on the alleged failure to exercise reasonable care of competence in
16
                       obtaining or communicating the information regarding ADA
17
                       compliance to Plaintiff through its booking website.
18
                   c. Plaintiff bases his fourth cause of action (failure to disclose) on the
19
                       alleged partial disclosures of ADA compliance.
20
                   d. Plaintiff bases his fifth cause of action (common law fraud and
21
                       statutory fraud) on the alleged representations regarding ADA
22
                       compliance.
23
                   e. Plaintiff bases his sixth cause of action (consumer fraud-brand deceit)
24
                       on the alleged attempt to avoid ADA liability by use of a hotel brand
25
26                     name.

27                 f. Plaintiff bases his seventh cause of action (civil conspiracy to commit

28                     fraud) on the same alleged use of a hotel brand name.


                                                   3
       Case 2:20-cv-02289-SMB Document 1 Filed 11/25/20 Page 4 of 5




1
                   g. Plaintiff bases his eighth cause of action (aiding and abetting) on the
2
                        same alleged use of a hotel brand name.
3
            10.    Venue lies in the United States District Court for the District of Arizona
4
     pursuant to 28 U.S.C. §§ 1441(a) and 1391(a) because the action was filed in this
5
     district and this is the judicial district in which the alleged events giving rise to the
6
     claims occurred.
7
            For the foregoing reasons, Defendants W2005 New Century Hotel Portfolio,
8
     L.P. and Hilton Worldwide Holdings Inc. remove this case from the Superior Court of
9
     the State of Arizona to the United States District Court, District of Arizona.
10
            Dated: November 25, 2020.
11
                                               JACKSON LEWIS P.C.
12
13                                             By: /s/ Monica M. Ryden
                                                   Monica M. Ryden
14                                                 Attorneys for Defendants
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  4
        Case 2:20-cv-02289-SMB Document 1 Filed 11/25/20 Page 5 of 5




1                                 CERTIFICATE OF SERVICE
2             I hereby certify that on November 25, 2020, I electronically transmitted the

3 attached document to the Clerk’s Office using the CM/ECF System for filing and
4 transmittal of a Notice of Electronic Filing to the following CM/ECF registrants and by
5 electronic mail if not registered:
6 Peter Strojnik
7 7847 N. Central Avenue.
  Phoenix, AZ 85020
8 ps@strojnik.com
9
10
     By: /s/ Susan Johnson
11
12   4830-6991-3809, v. 1

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                5
